Citation Nr: 1206445	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  10-11 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for the residuals of a septoplasty (nasal deviation).

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for the residuals of a benign neoplasm (simple cysts).

5.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had service in the United States Air Force from July 1978 to September 1990, from December 2001 to February 2003, from November 2003 to April 2004, and from May 2006 to October 2006.  She also had periods of inactive duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA), a Regional Office (RO), in St. Petersburg, Florida.  

The issues were remanded by the Board in January 2011 for a Board hearing. 

The Veteran and her daughter testified before the undersigned Veterans Law Judge in August 2011; a transcript of the hearing is included in the claims file. 

The issues of entitlement to service connection for pes planus and for entitlement to service connection for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  During an August 2011 Board hearing, the Veteran indicated that she wished to withdraw her appeal for service connection for benign simple cysts.

2.  During an August 2011 Board hearing, the Veteran indicated that she wished to withdraw her appeal for service connection for sinusitis.

3.  During an August 2011 Board hearing, the Veteran indicated that she wished to withdraw her appeal for service connection for status post septoplasty as secondary to sinusitis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection for benign simple cysts by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal for service connection for sinusitis by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of an appeal for service connection for status post septoplasty as secondary to sinusitis by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2011).

In this case, it was expressly indicated that the Veteran withdrew her appeals for service connection for benign simple cysts, sinusitis, and status post septoplasty as secondary to sinusitis during an August 2011 Board hearing.  Accordingly, the Board does not have jurisdiction to review the appeal concerning those issues, and the Veteran's appeal of these issues are dismissed without prejudice.


ORDER

Entitlement to service connection for the residuals of a septoplasty (nasal deviation) is dismissed.

Entitlement to service connection for sinusitis is dismissed.

Entitlement to service connection for the residuals of a benign neoplasm (simple cysts) is dismissed.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) are applicable to this appeal.  

During her August 2011 Board hearing, the Veteran testified that she did not feel that her April 2008 VA examination properly evaluated her for her claimed disorders as she had a difficult time communicating with the VA examiner.  As communication would be key for a disorder such as headaches, the Board has determined another VA examination is necessary to obtain an opinion concerning the nature and etiology of the Veteran's claimed headaches. 

Additionally, the Board notes that the Veteran has an in-service diagnosis of pes planus; however, the April 2008 VA examiner found no pes planus upon examination.  Given this difference in opinion, another VA examiner by a podiatrist is necessary.  The VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if the VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2011).  Accordingly, the AMC/RO should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of the Veteran's claimed pes planus.  Further, the Veteran has reported, as she is competent to do so, that she has consistently been prescribed foot inserts since her separation from service.  As this also indicates that there are additional treatment records for the Veteran's foot disorder, those treatment records should be obtained and associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses and approximate dates of treatment, of all medical care providers, VA and non-VA, who provided evaluation and/or treatment for her claimed headaches and pes planus since service.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should also be afforded a VA examination by a physician skilled in the diagnosis and treatment of headaches to determine the nature and etiology of her claimed headaches.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Following the examination, the examiner is requested to provide an opinion describing whether it is as likely as not (50 percent or greater probability) that the Veteran has a chronic headache disorder incurred in service or due to active service or any other service-connected disorder.  

The examiner should set forth all examination findings along with the rationale for any conclusions reached.

3.  The Veteran should also be afforded a VA examination by a podiatrist.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the podiatrist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  
Following the examination, the examiner is requested to provide an opinion describing whether it is as likely as not (50 percent or greater probability) that the Veteran has pes planus incurred in service or due to service or her service-connected status-post left bunionectomy.  If no pes planus is found, the examiner should specifically address the diagnosis of pes planus in service. 

The examiner should set forth all examination findings along with the rationale for any conclusions reached.

The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claims.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AMC/RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the AMC/RO must furnish to the Veteran and her representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


